Citation Nr: 1752309	
Decision Date: 11/15/17    Archive Date: 11/22/17

DOCKET NO.  12-12 401	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for a neck disability.

2.  Entitlement to service connection for a heart disorder.

3.   Entitlement to service connection for right and left foot disabilities.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Army from January 1978 to December 1980.  The Veteran also served with a reserve component from February 1981 to January 2007.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from January 2012 and November 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota. 

In June 2015 the Veteran testified at a hearing before the undersigned and a transcript of that hearing has been associated with the claims file.  In July 2015 the Board, among other things, remanded the above claims for additional development.

The claims of service connection for a heart disorder and right as well as left foot disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The preponderance of the evidence of record shows that a neck disability is not related to service nor caused or aggravated by a service-connected disability.

CONCLUSION OF LAW

A neck disability was not incurred in or aggravated by military service or caused or aggravated by a service connected disability.  38 U.S.C.A. §§ 101, 106, 1101, 1110, 1112, 1113, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran claims he is entitled to service connection for a neck disability because it is due to the strain he placed on his body parachuting as well as running while in ill-fitting boots while on active duty serve in 1980 as a paratrooper with the 82nd Airborne Division at Fort Bragg and/or because it is due to his service connected low back disability.

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. Additionally, service connection may be granted for disability resulting from disease or injury incurred or aggravated while performing active duty for training (ACDUTRA) or from injury incurred or aggravated while performing inactive duty training (INACDUTRA).  38 U.S.C.A. §§ 101(24), 106, 1110, 1131.  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection if the disability is one that is listed in 38 C.F.R. § 3.309(a).  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In addition, service connection may also be granted on the basis of a post-service initial diagnosis of a disease, where the physician relates the current condition to the period of service.  38 C.F.R. § 3.303(d).  Other specifically enumerated disorders, including arthritis, will be presumed to have been incurred in service if they manifested to a compensable degree within the first year following separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  However, presumptive periods do not apply to ACDUTRA or INACDUTRA.  See Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).

Active military, naval, or air service includes any period of ACDUTRA during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in line of duty, or any period of INACDUTRA during which the individual concerned was disabled or died from injury incurred in or aggravated in line of duty.  38 U.S.C.A. §§ 101(21) and (24); 38 C.F.R. §§ 3.6(a) and (d).  ACDUTRA is, inter alia, full-time duty performed by member of the National Guard of any State.  38 C.F.R. § 3.6(c)(3).

In order to establish service connection for the claimed disability, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Service connection may also be granted where disability is proximately due to or the result of already service-connected disability.  38 C.F.R. § 3.310.  Compensation is also payable when service-connected disability has aggravated a non-service-connected disorder.  Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

The requirement of a current disability is "satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim."  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

The Board is charged with the duty to assess the credibility and weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  Indeed, the Court has declared that in adjudicating a claim, the Board has the responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000).  In doing so, the Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998).  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA. VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

As to a current disability, the post-service record shows the Veteran being diagnosed with cervical spine degenerative disc disease, intervertebral disc syndrome, stenosis, and degenerative joint disease.  See VA examinations dated in August 2012 and December 2015; Anne Nadine F. Maurer, M.D., letter dated in December 2015.

As to service incurrence for a disease or injury incurred on active duty or ACDUTRA or an injury sustained on INACDUTRA under 38 C.F.R. § 3.303(a), the Veteran's DD 214 shows that he earned the Parachutists Badge and a March 1978 service examination noted that he was airborne qualified.  Additionally, at his June 2015 personal hearing the Veteran filed with the Board a copy of an August 1980 letter he wrote to his mother in which he discussed ". . . not one of [his] better jumps . . .".  Furthermore, the Board finds that the Veteran is competent to report on action and injuries, such as having a bad landing while parachuting on active duty and having observable symptoms of a neck disability because these actions and symptoms come to him via his own senses.  See Davidson.  

However the Veteran's August 1980 letter did not mention a neck injury.  Likewise, the Veteran's other letters home, dated in April 1978 and June 1979, are also negative for a history of a neck injury.  Moreover the service treatment records, including the March 1978 airborne examination and the November 1980 separation examination, are negative for complaints, diagnoses, or treatment for a neck injury.  In fact, the Veteran did not report a history of a neck injury at either of the above two examinations and both the examiners opined that his spine was normal.  Likewise, the Veteran's subsequent reserve component records, including the examinations dated in February 1981, December 1984, March 1989, February 1995, and February 1997, are negative for a neck injury, a history of a neck injury, and/or a diagnosis of a neck disability.  

Therefore, the Board finds the most probative evidence of record to be the service treatment records, including the March 1978 airborne examination and the November 1980 separation examination as well as the February 1981, December 1984, March 1989, February 1995, and February 1997 reserve component examinations, which do not show the Veteran had a neck injury and/or was diagnosed with a neck disability while on active duty, ACDUTRA, and/or INACDUTRA.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995) (holding that VA may favor the opinion of one competent medical expert over that of another when decision makers give an adequate statement of reasons and bases).  Accordingly, the Board finds that service connection for a neck disability must be denied based on in-service incurrence.  38 U.S.C.A. §§ 101, 106, 1110, 1131; 38 C.F.R. § 3.303(a). 

As to the presumptions found at 38 C.F.R. § 3.309(a), the record does not show the Veteran being diagnosed with cervical spine arthritis in his first post-service year following his active duty service but instead the diagnosis is first reflected years later.  Accordingly, the Board finds that this presumption does not help the Veteran establish service connection for a neck disability.  See 38 U.S.C.A. §§ 1110, 1112, 1113, 1131; 38 C.F.R. §§ 3.303, 3.307, 3.309.  

As for service connection for a neck disability based on recurrent symptoms since service, the Board finds that the length of time between the Veteran's separation from his fir period of active duty in December 1980 and his first being seen for a neck problem in 1998 (see Park Nicollet Health Services treatment records dated in July 1998) to be evidence against his claim.  In this regard, the Board acknowledges as it did above that the Veteran is competent to give evidence about what he sees and feels and others are competent to give evidence about what they see.  See Davidson.  However, upon review of the claims file the Board finds that any lay accounts from the Veteran and other lay persons that the claimant has had this disability since his first period of active duty service are not credible.  In this regard, these lay claims are contrary to what is found in the service records, including the November 1980 separation examination.  Likewise, these lay claims are contrary to what is found in the post-service treatment records, including the reserve component examinations dated in February 1981, December 1984, March 1989, February 1995, and February 1997, which are negative for a history and/or a diagnoses of a neck disability.  

In these circumstances, the Board gives more credence and weight to the service treatment records, including the separation examination, which do not diagnose the claimed disability in-service and the post-service records, including the reserve component examinations, which do not report a history or diagnosis the disability until years after his separation from his December 1980 period of active duty.  See Owens, supra.  Therefore, the Board finds that service connection for a neck disability based on continued problems since service must be denied.

As for service connection for a neck disability based on its initial documentation after service under 38 C.F.R. § 3.303(d), Dr. Maurer in December 2015 opined that the Veteran's cervical spine disabilities were at least as likely as not caused by his military service.  However, the Board finds that this opinion lacks probative value because it is not supported by any rationale and/or citation to evidence found in the record.  See Bloom v. West, 13 Vet. App. 185, 187 (1999) (a medical opinion based on speculation, without supporting clinical data or other rationale, does not provide the required degree of medical certainty).

On the other hand, at the August 2012, April 2013, and December 2015 VA examinations which was held for the express purpose of ascertaining the etiology of the Veteran's neck disability it was opined after a review of the record on appeal and an examination of the Veteran that it was not due to his military service.  Specifically, the August 2012 VA examiner opined that the Veteran's current neck disability was not due to his military service because there was no documentation of any injuries in his military health record, his separation physical in 1980 was unremarkable, his periodic physical in 1989 stated no neck problems, and his retention over 40 physical in February 1997 made no statements of neck problems.  Likewise, the April 2013 examiner opined that the Veteran's current neck disability was not due to his military service for the following reasons: 

No record of neck problems in military service record.  First noted cervical radiculopathy symptom were in 1998 (see Park Nicollet records), many years following military service.  Any neck problems or radiculopathy involving the arms due to parachute jumps would have been expected to occur within 5 years of military service.  There is no objective evidence that indicates his neck condition was aggravated by military service, as there is no objective record of the veteran's neck condition within 5 years of service in the military, and any aggravation of neck problem or cervical radiculopathy would have been expected to have manifested within 5 years of military service.  Veteran's neck condition and cervical radiculopathy are more likely caused by intervening, interceding events since separation from the military, including driving for work and lifting heavy log books, and expected age related changes. 

Similarly, the December 2015 VA examiner opined as follows:

Opinion:  Less likely caused by or the result of active duty service.  Less likely as not manifested in the first post service year.  Less likely secondary to or aggravated by his lumbar spine condition.

Rationale: The above opinion is based on thorough C-file review, review of all available medical records and current peer-reviewed medical literature.  The evidence does not show an event, disease or injury in service.  His ETS exam was within normal limit.  No post service treatment records are available that contain complaints, treatment, or diagnosis for this condition after active duty service until 2002.  The cervical spine and the lumbar spine and thoracic spine are separate joints and function largely independently.  There is no objective clinical evidence that arthritis of the lumbar spine will affect the cervical spine.  Degenerative disc disease is a result of wear and tear.  Therefore calling this condition a disease is somewhat misleading because these changes occur with normal ageing and frequently cause no symptoms.  In fact many people have degenerative disc disease seen on x-rays or other imaging studies but have no pain or symptoms.

The Board finds that VA examiners opinions both competent and credible because they were held for the express purpose of ascertaining the etiology of the Veteran's neck disability and the opinions were supported by rationales with citation to evidence found in the claims file.  See Owens.

As to any lay claims from the Veteran and others that his neck disability was caused by his military service, the Board finds that diagnosing a musculoskeletal disability requires special medical training that these lay persons do not have and therefore the presence of the disability is a determination "medical in nature" and not capable of lay observation.  See Davidson.  Accordingly, since lay persons are not capable of opining on matters requiring medical knowledge, the Board finds that the lay opinions that this disability was caused by service is not competent evidence.  Jandreau.  Similarly, the Board finds that the medical literature filed by the Veteran regarding injuries caused by parachuting is too generic to be probative evidence as to the questions of causation.  See Mattern v. West, 12 Vet. App. 222, 228 (1999). 

Thus, the Board finds that the most probative evidence of record shows that the Veteran's neck disability was not caused by service and service connection is not warranted based on the initial documentation of the disability after service.

As for service connection for a neck disability under 38 C.F.R. § 3.310, the Board notes that the record does not include a positive secondary nexus opinion.  In fact, at the December 2015 VA examination which was held for the express purpose of ascertaining the etiology of the Veteran's neck disability it was opined after a review of the record on appeal and an examination of the Veteran that it was not caused or aggravated by his low back disability.  This medical opinion is not contradicted by any other medical evidence of record. 

As to any lay claims from the Veteran and others that his neck disability is due to a service-connected disability, the Board finds that diagnosing a musculoskeletal disorder requires special medical training that these lay persons do not have and therefore their presence is a determination "medical in nature" and not capable of lay observation.  See Davidson.  Accordingly, since laypersons are not capable of opining on matters requiring medical knowledge, the Board finds that the lay opinions that his neck disability was caused or aggravated by a service-connected disability is not competent evidence.  Jandreau. 

Therefore, the Board finds that the most probative evidence of record shows that the Veteran's neck disability was not caused or aggravated by an already service-connected disability and service connection is not warranted based on secondary service connection.  See 38 U.S.C.A. §§ 101, 106, 1110, 1131; 38 C.F.R. § 3.310.

In reaching the above conclusions the Board also considered the doctrine of reasonable doubt.  38 U.S.C.A. § 5107(b).  However, as the preponderance of the evidence of record is against the claim, the Board finds that this doctrine is not for application.  See also, e.g., Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001); Gilbert, supra.  


ORDER

Service connection for a neck disability is denied.


REMAND

As to the claims of service connection for a heart disorder and right as well as left foot disabilities, the Board in July 2015 remanded these claims to obtain adequate medical opinions as to the origins of the Veteran's disabilities.  However, the post-remand VA examinations held in December 2015 failed to comply with the Board remand requests.  Specifically, the heart examiner did not discuss the strep infection the Veteran had while on active duty and what role, if any, it could have played in his developing any of his current heart disorders.  Similarly, the foot examiner did not provide opinions as to whether each diagnosed right and left foot disability to include pes cavus and plantar fasciitis was caused or aggravated (i.e., permanently worsened) by the Veteran's service-connected low back disability.  Moreover, and as noted by the Veteran's representative in the April 2017 Informal Hearing Presentation, the foot examiner did not take into account the Veteran's wife's competent May 1996 statement that she placed arch supports in the claimant's shoes since 1989.  See Davidson.  Therefore, the Board finds that another remand to obtain these needed medical opinions is required.  See 38 U.S.C.A. § 5103A(b) (West 2014); Stegall v. West, 11 Vet. App. 268 (1998) (holding that where the remand orders of the Board are not satisfied, the Board itself errs in failing to ensure compliance); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

Accordingly, these issues are REMANDED for the following action:

1.  After obtaining authorizations from the Veteran, associate with the claims file any outstanding private treatment records to include his post-July 2016 treatment records from Park Nicollet Health Services.  

2.  Associate with the claims file all of the Veteran's post-January 2016 treatment records from the Minneapolis VA Medical Center.

3.  Notify the Veteran and his representative that they can submit lay statements from the claimant and from other individuals who have first-hand knowledge of the observable in-service and post-service problems caused by his heart disorder as well as his right and left foot disabilities.  Provide them a reasonable time to submit this evidence. 

4.  Schedule the Veteran for a VA cardiac examination to determine the origins of his heart disorder.  The claims folder must be made available to and reviewed by the examiner.  After a review of the claims file and an examination of the Veteran, if needed, the examiner should provide answers to the following questions:

As to each current heart disorder, is it at least as likely as not that it is related to or had its onset in service and/or has continued since that time?  
In providing the requested opinions, the examiner should comment on the strep infection the Veteran had while on active duty and what role, if any, it could have played in his developing any of his current heart disorders.  

In providing the requested opinions, the examiner should state whether any evidence added to the record since the December 2015 VA examination changes the opinion provided by that examiner regarding the Veteran's heart murmur and mitral valve disease and whether either was caused or aggravated by his January 1978 to December 1980 period of active duty. 

The examination report must include a complete rationale for all opinions expressed.  

If the examiner feels that any of the requested opinions cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

5.  Schedule the Veteran for an examination to determine the origins of his right and left foot disabilities.  The claims folder must be made available to and reviewed by the examiner.  After a review of the claims file and an examination of the Veteran, if needed, the examiner should provide answers to the following questions:

(a)  As to each diagnosed right and left foot disability to include pes cavus and plantar fasciitis, is it at least as likely as not that it is related to or had its onset in service and/or has continued since that time?  

(b)  As each diagnosed right and left foot disability to include pes cavus and plantar fasciitis, is it at least as likely as not that it was caused by the Veteran's service-connected low back disability?  

(c)  As each diagnosed right and left foot disability to include pes cavus and plantar fasciitis, is it at least as likely as not that it was aggravated (i.e., permanently worsened) by the Veteran's service-connected low back disability?  

In providing the requested opinions regarding the origins of each, right foot and left foot disability, the examiner should comment on the Veteran's and his wife's competent lay reports to include the wife's May 2016 statement that she placed arch supports in the claimant's shoes since 1989. 

In providing the requested opinions, the examiner should state whether any evidence added to the record since the December 2015 VA examination changes the opinion provided by that examiner regarding the Veteran's claims that his foot disabilities was caused by his parachute training.

In providing the requested opinions, the examiner should comment on the medical text regarding parachute injuries that the Veteran filed with VA at his June 2015 personal hearing.

The examination report must include a complete rationale for all opinions expressed.  

If the examiner feels that any of the requested opinions cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

6.  Then, after conducting any further development deemed warranted, adjudicate the claims.  If any benefit sought on appeal remains denied, furnish the Veteran and his representative a supplemental statement of the case (SSOC) that gives the Veteran notice of all the evidence added to the record since the September 2016 SSOC.  The Veteran should be given an appropriate opportunity for response before returning the appeal to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).






______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


